Citation Nr: 1603179	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  13-24 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for low back disorder, to include lumbar disc disease at L3-S1.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Veteran filed a notice of disagreement (NOD) in March 2012.  A statement of the case (SOC) was provided in July 2013.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) on July 2013.

The Veteran was provided with a Board hearing before the undersigned Veterans Law Judge on August 2014.  A copy of the transcript has been associated with the claims file and reviewed accordingly.

This claim was previously before the Board in May 2015, at which time it was remanded for further development.  That development having been completed, this claim is once again before the Board.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claims.
The Veteran contends, in essence, that he has developed a low back disorder, which he claims was caused by the physical impact of repeatedly carrying heavy equipment while performing field training and combat maneuvers during active duty service.  Additionally, at his August 2014 video hearing before the Board, the Veteran indicated that he continually experienced back pain since military service, but did not seek treatment for many years following service due to his financial situation.  He first began receiving treatment for back pain from VA in 2005. 

The Veteran was provided with a VA examination in July 2015.  The VA examiner opined that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The rationale provided stated, "STR review reveals a report of "recurring back pain" by the veteran at the time of separation; documented on the separation.  This was a health self-assessment only. The records are, however, silent for any report of injury to medical staff, of any diagnosis of or treatment of any back condition incurring during the
Veteran's period of active duty service.  Specifically, there is no evidence of any injury sustained during field training and/or combat maneuvers during active duty.  Though the Veteran was in infantry, with physicality of this military occupational specialty (MOS) conceded, this examiner contends that the Veteran's short period of service (1 year, 4mos, 18days) without a documented injury would render the current complaints less likely to have incurred during service".

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Here, the 2015 VA examiner appears to have relied on the absence of treatment records for the ultimate basis of his opinion.  The United States Court of Appeals for Veterans Claims (Court) has found that an examination is inadequate where the examiner relies on the absence of evidence in the service treatment records to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Although it is noted that the examiner took note of the Veteran's subjective complaints of sustaining his injury in service as well as its continuity to present, there was no substantial discussion or analysis of such with the context of the ultimate opinion.  A VA examination is inadequate where a VA examiner ignores the veteran's lay statements of an injury/event during service unless the Board expressly finds that no such injury/event occurred.  Id.

As such, this claim must be remanded so that the 2015 VA examiner may offer an addendum opinion to address the aforementioned deficiencies in his rationale.  In particular, the VA examiner must discuss why, even though he conceded that the Veteran's MOS provides an appropriate opportunity for an injury to the back as described by the Veteran, the Veteran's lack of documented treatment in service shows that his current back disability is unrelated.  Furthermore, the VA examiner should consider and discuss the Veteran's contention that he did seek out medical attention for his back in service, but it was not recorded when out in the field training environment.  Additionally, the VA examiner should consider and discuss the Veteran's contention that the absence of treatment records from the time he left service until 2005 are explained as due to financial constraints despite experiencing continuous symptoms of back pain.  Last, the VA examiner should provide a fully supported discussion for why the back pain noted on the service exit examination by the Veteran is not shown to be the onset of a chronic condition that continued to the Veteran's current complaints.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal. After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all outstanding VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After any additional evidence has been associated with the claims file, the Veteran's claims file should be returned to the July 2015 VA examiner in order to provide an addendum opinion to determine the etiology of the Veteran's back disability. The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. 

The examiner must consider the Veteran's lay testimony in rendering a decision. In particular, the examiner must consider the Veteran's statements regarding the rigors of his MOS as an infantryman, the onset of back pain in military service, the contention that he sought treatment for his back in service, but it was undocumented, the continuation of back pain from military service to present, and the contention that he avoided treatment for many years due to financial constraints.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's back condition was caused by, or is the result of, the Veteran's military service.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report. The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




